     Case 3:20-cv-00119-MEM-DB Document 27 Filed 10/30/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL G. BROWN,                      :
                                             CIV. NO. 3:20-cv-0119
                   PETITIONER         :
                                               (JUDGE MANNION)
           v.                         :

UNITED STATES DEPARTMENT, :
OF HOMELAND SECURITY, et al.,
                              :
              Respondents
                              :


                             MEMORANDUM

I.   Background

     Petitioner, a former civil detainee of the United States Department of

Homeland Security (“DHS’), Immigration and Customs Enforcement (“ICE”),

housed at the Clinton County Correctional Facility (“CCCF”), McElhattan,

Pennsylvania, filed the above captioned petition for writ of habeas corpus,

pursuant to 28 U.S.C. §2241. (Doc. 1). Petitioner challenges his continued

detention by ICE, claiming that he is not removable in the foreseeable future

because Jamaica will not issue a travel document. Id.

     In addition, On April 9, 2020, Petitioner filed a motion to compel

Respondents to release him, as well as a separate motion for temporary

restraining order and permanent injunction, seeking release from the Clinton

County Correctional Facility, due to the recent COVID-19 epidemic. (Docs.
     Case 3:20-cv-00119-MEM-DB Document 27 Filed 10/30/20 Page 2 of 5




14, 16). Specifically, Brown claims that he is not receiving proper treatment

for his kidney issues, which make him very highly susceptible to COVID-19

and that the CCCF “cannot adequately respond” should a COVID-19

outbreak arise. Id.

      By Memorandum and Order dated April 20, 2020, Brown’s petition for

writ of habeas corpus was denied, his motion to compel release and motion

for temporary restraining order were denied and the Clerk of Court was

directed to close the above captioned case. (Docs. 20, 21).

      On April 24, 2020, Brown filed an appeal to the United States Court of

Appeals for the Third Circuit. (Doc. 22).

      On September 10, 2020, while his appeal was pending, the

Government removed Brown to Jamaica.1 Id. Based on his removal, the

government filed a motion to dismiss Brown’s appeal as moot. Id.

      By Opinion dated October 27, 2020, the Court of Appeals, vacated this

Court’s April 20, 2020 Order that was under review and remanded the action

for this Court to vacate its order on the merits and dismiss Brown’s request

for relief as moot. See Brown v. U.S. Department of Homeland Security, et

al., No. 20-1883 (3d Cir. Oct. 27, 2020).



      1
          Brown did not seek a stay of removal while his appeal was pending.
                                     -2-
       Case 3:20-cv-00119-MEM-DB Document 27 Filed 10/30/20 Page 3 of 5




II.    Discussion

       The case or controversy requirement of Article III, §2 of the United

States Constitution subsists through all stages of federal judicial

proceedings. Parties must continue to have a “personal stake in the outcome

of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477–78

(1990); Preiser v. Newkirk, 422 U.S. 395, 401 (1975). In other words,

throughout the course of the action, the aggrieved party must suffer or be

threatened with actual injury caused by the defendant. Lewis, 494 U.S. at

477.

       The adjudicatory power of a federal court depends upon “the

continuing existence of a live and acute controversy.” Steffel v. Thompson,

415 U.S. 452, 459 (1974) (emphasis in original). “The rule in federal cases

is that an actual controversy must be extant at all stages of review, not

merely at the time the complaint is filed.” Id. at n.10 (citations omitted). “Past

exposure to illegal conduct is insufficient to sustain a present case or

controversy ... if unaccompanied by continuing, present adverse effects.”

Rosenberg v. Meese, 622 F.Supp. 1451, 1462 (S.D.N.Y. 1985) (citing

O’Shea v. Littleton, 414 U.S. 488 (1974)). “[A] petition for habeas corpus

relief generally becomes moot when a prisoner is released from custody


                                      -3-
     Case 3:20-cv-00119-MEM-DB Document 27 Filed 10/30/20 Page 4 of 5




before the court has addressed the merits of the petition.” Lane v. Williams,

455 U.S. 624, 631 (1982).

      The mootness doctrine often applies with particular force to habeas

petitions filed in immigration matters. In the context of federal habeas corpus

petitions brought by immigration detainees, it is well-settled that

administrative action by immigration officials addressing the concerns raised

by an alien’s petition renders that petition moot. Burke v. Gonzales, 143 F.

App’x 474 (3d Cir. 2005); Gopaul v. McElroy, 115 F. App'x 530 (3d Cir. 2004).

Thus, for example, the release of an immigration detainee from ICE custody

renders moot any further complaints regarding the fact of that detention.

Sanchez v. Attorney General, 146 F. App’x 547 (3d Cir. 2005). Similarly, the

deportation or removal of an alien also makes an immigration habeas corpus

petition moot. See Lindaastuty v. Attorney General, 186 F. App’x 294 (3d Cir.

2006).

      In the instant case, because Brown has been released from custody,

and there is no further relief available to him, his habeas petition has been

rendered moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-

99 (3d Cir. 1996) (finding that “[i]f developments occur during the course of

adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case
                                      -4-
        Case 3:20-cv-00119-MEM-DB Document 27 Filed 10/30/20 Page 5 of 5




must be dismissed as moot.”). See also Rodriguez-Leon v. Warden, 602 F.

App’x 854 (3d Cir. 2015); Scott v. Schuylkill FCI, 298 F. App’x 202 (3d Cir.

2008); Scott v. Holt, 297 F. App’x 154 (3d Cir. 2008).



III.    Conclusion

        Based on the foregoing, and in accordance with the Third Circuit

remand, this Court’s April 20, 2020 Memorandum and Order, denying the

petition on the merits, will be vacated, and the action will be dismissed as

moot. An appropriate Order follows.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Dated: October 30, 2020
20-0119-02




                                      -5-
